

115 HR 7144 IH: Veteran Debt Fairness Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7144IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Delaney (for himself, Mr. Trott, Mr. Ryan of Ohio, Mr. Coffman, Mr. Sean Patrick Maloney of New York, Mrs. Dingell, Mr. Foster, Mr. Raskin, Mr. Kilmer, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the processing of veterans benefits by the
			 Department of Veterans Affairs, to limit the authority of the Secretary of
			 Veterans Affairs to recover overpayments made by the Department and other
			 amounts owed by veterans to the United States, to improve the due process
			 accorded veterans with respect to such recovery, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Debt Fairness Act of 2018. 2.Limitations on authority of the Secretary of Veterans Affairs to recover amounts owed by veterans to the United States (a)Indebtedness offsetsSection 5314 of title 38, United States Code, is amended as follows:
 (1)In subsection (a)— (A)by inserting Authority To offset; limitations.—(1) before Subject to;
 (B)by striking subsections (b) and (d) of this section and and inserting paragraphs (2) and (3) of this subsection, subsections (b) and (d) of this section, and; and (C)by adding at the end the following new paragraph:
						
 (2)The Secretary may make a deduction under paragraph (1) only if— (A)the indebtedness to the United States described in that paragraph—
 (i)is the result of an error, a misrepresentation, or fraud by the person described in that paragraph; (ii)in the case of an error by the person described in that paragraph, is less than five years old;
 (iii)is not in dispute under regulations prescribed pursuant to subsection (d)(2)(A); and (iv)exceeds $2,500; and
 (B)the Secretary determines that the amount of the indebtedness exceeds the cost to the Department to recover the indebtedness.
 (3)The Secretary may not make a deduction under paragraph (1) to a payment under chapter 11 or 15 of this title that exceeds the lesser of—
 (A)25 percent of the payment; and (B)a percentage that the Secretary determines is the greatest percentage that would not cause a hardship to the recipient.
								.
 (2)In subsection (b)— (A)by striking Deductions may not be made and inserting Notice required.—No deduction may be made;
 (B)by striking unless the Secretary and inserting until after; (C)by amending paragraph (1) to read as follows:
						
 (1)the Secretary has made reasonable efforts to notify the person of the person's right— (A)to dispute the existence or amount of such indebtedness under regulations prescribed pursuant to subsection (d)(2)(A);
 (B)to request a waiver of such indebtedness under section 5302 of this title; and (C)in the case of a payment under chapter 11 or 15 of this title, to request the Secretary make a determination under subsection (a)(3)(B);; and
 (D)in paragraph (2), by inserting the Secretary before has made; and (E)by amending paragraph (3) to read as follows:
						
 (3)the day that is 90 calendar days after the day the Secretary sends notice to the person of the indebtedness and of the proposed deduction.
							.
 (3)In subsection (c), by inserting Inapplicability of statutes of limitations to administrative actions.— before Notwithstanding. (4)In subsection (d)—
 (A)by inserting Regulations.—(1) before The Secretary ; and (B)by adding at the end the following new paragraph:
						
 (2)The regulations under paragraph (1) shall include administrative processes by which a person described in paragraph (1) of subsection (a) may—
 (A)dispute the existence or amount of indebtedness described in that paragraph; and (B)request that the Secretary make a determination under paragraph (3)(B) of such subsection.
 (3)The regulations under paragraph (1) shall direct the Secretary to ensure that each dispute under paragraph (2)(A) is adjudicated not later than 120 days after the initiation of such dispute.
 (4)The regulations under paragraph (1) may not permit the Secretary to submit to any debt collector (as defined in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)) any debt in dispute under paragraph (2)(A).
 (5)Nothing in this subsection shall be construed to prohibit a person from seeking relief from a court of competent jurisdiction..
 (b)Limitations on interest and fees charged during period of disputeSection 5315 of such title is amended— (1)in subsection (b)(1), in the first sentence by striking or (B) and inserting (B) for any period during which the existence or amount of the indebtedness is being disputed under regulations prescribed pursuant to section 5314(d) of this title, or (C); and
 (2)in subsection (c)— (A)by inserting (1) before The administrative; and
 (B)by adding at the end the following new paragraph:  (2)No administrative costs may be charged under this section with respect to indebtedness described in subsection (a) while the existence or amount of the indebtedness is being disputed under section 5314(d) of this title..
 (c)Limitation on authority To sue To collect certain debtsSection 5316(a) of title 38, United States, is amended— (1)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4);
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph (3):
					
 (3)No suit may be filed under this section to recover any indebtedness more than five years old.. (d)Repair of credit (1)In generalChapter 53 of such title is amended by adding at the end the following new section:
					
						5320.Correction of erroneous information submitted to consumer reporting agencies
 (a)Correcting errors by the DepartmentIn any case in which the Secretary finds that the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of the participation of that person in a benefits program administered by the Secretary, the Secretary shall—
 (1)instruct the consumer reporting agency to remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure that such erroneous information is not included in the report of such person; and
 (2)transmit to the consumer reporting agency such information as the consumer reporting agency may require to take such appropriate actions.
 (b)Correcting errors by debt collectorsIn any case in which the Secretary finds that a debt collector acting on behalf of the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of the participation of that person in a benefits program administered by the Secretary, the Secretary shall instruct the debt collector to request the consumer reporting agency remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure such erroneous information is not included in the report of such person.
 (c)NoticeNot later than 60 days after the date on which the Secretary issues an instruction under subsection (a)(1) or (b) with respect to a person, the Secretary shall notify the person that the Secretary issued such instruction.
 (d)DefinitionsIn this section: (1)The terms consumer report and consumer reporting agency have the meanings given such terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)The term debt collector has the meaning given such term in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by adding at the end the following new item:
					
						
							5320. Correction of erroneous information submitted to consumer reporting agencies..
 (e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to deductions made under section 5314 of such title, administrative costs under section 5315 of such title, and suits filed under section 5316 of such title on or after such date.
 3.Improved processing of benefits by Department of Veterans AffairsThe Secretary of Veterans Affairs shall improve the information technology of the Department of Veterans Affairs (including the eBenefits system or successor system) as may be necessary to achieve the following:
 (1)Notification of debts incurredThe Secretary shall provide a notification to a person who— (A)is entitled to a payment from the Secretary under a benefits program administered by the Secretary;
 (B)incurs a debt to the United States under that benefits program; and (C)elects to receive such notifications.
 (2)Review of information regarding dependentsA person entitled to a payment from the Secretary under a benefits program administered by the Secretary may review information relating to dependents of that person.
 (3)Tracking metricsThe Secretary shall be able to track— (A)the number and amount of payments made by the Secretary to a person entitled to a payment from the Secretary under a benefits program administered by the Secretary who incurs a debt to the United States under such program;
 (B)the average debt to the United States incurred by a person described in subparagraph (A); (C)how frequently the Secretary approves and denies applications for relief under section 5302(a) of title 38, United States Code; and
 (D)such other metrics the Secretary determines appropriate. 4.Audit of erroneous payments by Veterans Benefits Administration; plan of correction (a)AuditNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an audit to determine the following:
 (1)The frequency by which the Department of Veterans Affairs makes an error that results in a payment to a person by virtue of such person's participation in a benefits program administered by the Secretary that such person is not entitled to or in an amount that exceeds the amount to which the person is entitled.
 (2)Whether and to what degree vacant positions in the Veterans Benefits Administration affect such frequency.
 (b)PlanNot later than 30 days after the completion of the audit under subsection (a), the Secretary of Veterans Affairs shall submit to the Committees on Veterans' Affairs of the Senate and House of Representatives a plan and description of resources necessary to align information technology systems to ensure that errors described in subsection (a)(1) are not the result of communication or absence of communication between information technology systems.
			